Dear Mr. Purpera:
You requested an Attorney General's opinion regarding the liability of certain entities with respect to debts of the Beauregard Parish Hospital Service District Number 1 ("District"). You indicate that the Fiscal Review Committee ("Committee") has been monitoring the District since 1990. According to the 2002 audit report, the District is a political subdivision of the state created by an ordinance adopted by the Beauregard Parish Police Jury ("Police Jury"). The District is governed by a board of commissioners appointed by the Police Jury and the Town of Merryville. Since 1997, the District has operated a long-term care nursing facility in Merryville, Louisiana. The District is currently indebted to the USDA, Rural Development and various other creditors for approximately $2 Million. A recent appraisal of the District's property was for an amount significantly less than the outstanding debt balances. The Committee is trying to determine if the Police Jury or the Town has any legal or fiscal responsibility for the outstanding debts of the District. You question whether the Police Jury of the Town of Merryville will have any responsibility for the obligations of the District in the event the District cannot meet its obligations.
We first note that the District, the Police Jury and the Town of Merryville are all separate and distinct legal entities. Our office is not aware of, nor did our research reveal, any provision of law which would make a town or parish governing authority responsible for the obligations of a hospital service district. The District would be responsible for its own debts.1 It is our opinion that neither the Beauregard Parish Police Jury nor the Town of Merryville is legally obligated to pay the debts of the Beauregard Parish Hospital Service District Number 1.
You should be aware that La.R.S. 33:1415 gives parish governing authorities the authority to abolish any district they have created, and to exercise budgetary and fiscal controls over such a district. Therefore, the Police Jury may abolish the District, provided provisions are made for any debts of the district. However, as long as the District remains as a separate legal entity, the Police Jury will not be responsible for the District's debts. *Page 2 
Trusting this adequately responds to your request, we remain
Yours very truly,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY: _________________________
  KENNETH L. ROCHE, III Assistant Attorney General
CCF, JR/KLR, III/crt
1 In accord is Attorney General Opinion No. 86-395.